Exhibit 10.1.12

COSTCO WHOLESALE CORPORATION
RESTRICTED STOCK UNIT AWARD AGREEMENT -
NON-U.S. PARTICIPANTS


1. Grant of Stock Units. You are hereby granted Employee Stock Units covering
the number of shares of Costco Wholesale Corp. common stock (the “Shares”)
specified in the Grant Detail made available electronically in connection with
the grant (the “Detail”). By accepting this grant, the Employee acknowledges and
agrees that this grant is subject to the terms and conditions of this Agreement
and of the Costco Wholesale Corporation Seventh Restated 2002 Stock Incentive
Plan (the "Plan"), which is incorporated here by reference and a copy of which
can be found on the Company's internal website or obtained through the Financial
Planning Department.


2. Vesting Schedule and Delivery of Shares.


(a) The Stock Units are not Shares; they will be converted into shares when the
Stock Units are settled after vesting. Any Stock Units that have not vested
under the Detail or this Agreement shall be forfeited. Generally, Stock Units
will settle and be issued as Shares on the anniversary of the grant date under
the schedule set forth in the Detail. You will receive the Shares within 10
business days of the vesting date. Fractional shares will be rounded down to the
nearest whole number. A portion of your Shares will be withheld to cover taxes.


(b) Active employees who attain 25 or more years of service shall qualify for
accelerated vesting: one-third of the then unvested Stock Units for 25 or more
years of service; two-thirds of the newly granted Stock Units for 30 or more
years of service or one-half of the then unvested Stock Units for those grants
which have already received the accelerated vesting related to the 25 years of
service; and all of the newly granted or then unvested Stock Units for 35 or
more years of service. Long-service periods required for accelerated vesting
require continuous years of service. Long-service periods required for
accelerated vesting require continuous years of service for persons first
receiving grants in or after October 2013. Following this accelerated vesting,
unvested Stock Units shall vest on a pro rata basis over the remaining term of
the grant at the dates set forth in the Detail. For example:


If you receive on October 22 a grant of 6,000 Stock Units with a five-year
vesting schedule and attain 25 years of service on the following April 15, at
the next October 22 you will vest as to 1,200 Stock Units for the normal annual
vesting (one-fifth times 6,000) and as to an additional 1,600 Stock Units due to
years of service (6,000 minus 1,200 times one-third).


If you receive the same grant of 6,000 Stock Units with a five-year vesting
schedule and had attained 25 years of service prior to the October 22 grant
date, you would receive 2,000 Stock Units (6,000 times one-third) on the date of
grant. If on the following April 15, you attained 30 years of service, then on
the following October 22, you would receive 800 Stock Units for the normal
annual vesting (6,000 minus 2,000 times one-fifth), and an additional 1,600
Stock Units due to years of service (6,000 minus 2,800 times one-half).


(c) If your employment is terminated other than for cause, you will vest in
additional Stock Units as set forth below. For purposes of this subparagraph
(c), the quarterly dates are: January 22; April 22; and July 22.


i. Except in the case of years when a new accelerated vesting threshold (25, 30,
or 35 years of service) is or would be reached, for each complete quarter that
has passed since the anniversary of the grant date you will vest in 25% of the
Stock Units that were scheduled to vest that grant year. For example, if you
receive a grant on October 22 of 6,000 Stock Units with a five-year vesting
schedule and you terminate on the next April 23 (two quarters later) you will
vest as to 600 Stock Units (one-fifth times 6,000 times two-fourths). You will
receive shares within 90 days of termination but no later than the vesting date
on the grant anniversary


ii. If you terminate after the grant date and have by the end of the immediately
preceding calendar quarterly vesting date attained the required years of
service, you will receive the pro rata number of Shares that have vested under
the normal annual vesting and the Shares that you have qualified for based on
accelerated vesting within 90 days of your termination, but no later than the
vesting date on the grant anniversary. If under the example above, you had
received a grant of 6,000 Stock Units and had already attained 25 years of
service prior to the date of grant, attained 30 years of service on the
following April 15, and terminated on August 30, you would receive 600 Stock
Units as a result of your pro rata number of shares from normal annual vesting
(6,000 minus 2,000 times one-fifth times three-fourths), and an additional 1,700
Stock Units due to years of service (6,000 minus 2,600 times one-half).




--------------------------------------------------------------------------------






iii. If you terminate before the end of the first quarterly date (January 22),
you will not vest in any otherwise unvested shares. For example, if you receive
a grant on October 22 of 6,000 Stock Units with a five-year vesting schedule and
you obtain 25-years of service on December 1, and you terminate on December 2,
you would not receive any Stock Units from that award.


For purposes of this section 2(c), you will be treated as continuing in
employment for a number of days following Termination as defined in Section 8(e)
equal to the number of days of accrued vacation you have earned as of the date
of your Termination, but no more than a maximum of six weeks (30 business days).
If an anniversary of the grant date occurs during the accrued vacation period,
you will vest and be paid on the anniversary date of the grant pursuant to
section 2(a) and (b) above. This section 2(c) is subject in all events to the
provision in section 3 requiring payment to be made within the short-term
deferral period under Internal Revenue Code section 409A.
 
(d) Accelerated vesting also will occur at death. That vesting will be 100% if
you were an officer at the Assistant Vice President level or above or if you
have ten or more years of service. Otherwise, that vesting will be 50% (after
giving credit for quarterly vesting applied for terminations). Shares will be
distributed within 90 days of death.


(e) No further vesting (including without limitation any accelerated vesting)
shall occur if you are terminated for cause. Vesting shall continue during a
leave of absence; provided, however, that the Administrator has the discretion
to cancel Stock Units or forfeit vesting in connection with a leave of absence.
No continued vesting, or Administrator action taken in connection with vesting,
during a leave shall have the effect of creating a deferral of compensation for
purposes of section 409A.


(f) If you voluntarily or involuntarily experience a change to employment status
or to a position in the Company that is not eligible for a Stock Unit Grant or
is eligible for a lesser number of Stock Units, except as otherwise determined
by the Administrator, vesting shall cease at the time of such change or occur at
the lesser number associated with the new position; in connection with the
change in status or position, at the anniversary of the grant you will vest at
your prior position award level based on the number of full quarters of service
since the prior grant date anniversary achieved at that position prior to the
change in status.
 
3. Section 409A. This Stock Unit Agreement is intended to be exempt from section
409A as a short-term deferral, and the payment dates provided for in section 2
shall in all events occur within the short-term deferral period provided for in
section 409A. Should a deferral of compensation nonetheless occur, the Agreement
will be interpreted in a manner that complies with section 409A, including the
six-month delay applicable to specified employees.


4. No Shareholder Rights. Stock Units represent hypothetical shares of Stock.
Until the Stock Units vest and Shares are issued, you shall not be entitled to
any of the rights or benefits generally accorded to shareholders. Unless
otherwise determined by the Administrator, delivery of Shares shall be effected
by book-entry credit to a custody account (the "Custody Account") maintained by
you with a Custodian designated by the Company. You shall be the beneficial
owner of any Shares properly credited to the Custody Account. You shall have no
right to any dividend or distribution or vote or other shareholder rights with
respect to such Shares if the record date for such event is prior to the date
the Custody Account is properly credited with such Shares.


5. Taxes and Social Insurance.


(a) Regardless of any action the Company takes with respect to any or all income
tax (including U.S. federal, state and local taxes and/or non-U.S. taxes),
social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), the Employee acknowledges that the ultimate
liability for all Tax-Related Items legally due by the Employee is and remains
the Employee’s responsibility and that the Company (a) makes no representations
or undertakings regarding the treatment of any Tax-Related Items in connection
with any aspect of the Stock Units, including the grant of the Stock Units, the
vesting of the Stock Units, the subsequent sale of any Shares acquired pursuant
to the Stock Units and the receipt of any dividends or dividend equivalents; and
(b) does not commit to structure the terms of the grant or any aspect of the
Stock Units to reduce or eliminate the Employee’s liability for Tax-Related
Items. Further, if the Employee becomes subject to taxation in more than one
country between the grant date and the date of any relevant taxable or tax
withholding event, as applicable, the Employee acknowledges that the Company may
be required to withhold or account for Tax-Related Items in more than one
country. For tax and withholding purposes and unless otherwise required under
applicable law, the value of any Shares issued shall be determined based on the
closing stock price on the date of vesting regardless of when the Shares are
actually credited to a Custody Account.




--------------------------------------------------------------------------------






(b) If the Employee’s country of residence (and/or the country of employment, if
different) requires withholding of Tax-Related Items, the Company may withhold a
portion of the Shares otherwise issuable upon vesting of the Stock Units (or a
portion of any cash proceeds where the Stock Units are settled in cash or a
forced sale is required) that have an aggregate Fair Market Value sufficient to
pay the minimum Tax-Related Items required to be withheld with respect to the
Shares. For purposes of the foregoing, no fractional Shares will be withheld or
issued pursuant to the grant of the Stock Units and the issuance of Shares
hereunder. If the obligation for Tax-Related Items is satisfied by withholding
Shares or a portion of any cash proceeds (where the Stock Units are settled in
cash or a forced sale is required), for tax purposes, the Employee shall be
deemed to have been issued the full number of Shares subject to the vested Stock
Units, notwithstanding that a number of the Shares (or a portion of any cash
proceeds) are withheld solely for the purpose of satisfying any withholding
obligations for the Tax-Related Items due as a result of any aspect of the
Employee’s participation in the Plan. Alternatively, the Company may, in its
discretion, withhold any amount necessary to pay the Tax-Related Items from the
Employee’s regular salary or other amounts payable to the Employee, with no
withholding of Shares, or may require the Employee to submit payment equivalent
to the minimum Tax-Related Items required to be withheld with respect to the
Shares by means of certified check, cashier’s check or wire transfer. In the
event the withholding requirements are not satisfied, no Shares will be issued
to the Employee (or the Employee’s estate) upon vesting of the Stock Units (or
no cash payment will be made where the Stock Units are settled in cash or a
forced sale is required) unless and until satisfactory arrangements (as
determined by the Company in its sole discretion) have been made by the Employee
with respect to the payment of any such Tax-Related Items. By accepting the
Stock Units, the Employee expressly consents to the methods of withholding as
provided hereunder and/or any other methods of withholding that the Company may
adopted and are permitted under the Plan to meet the withholding and/or other
requirements as provided under applicable laws, rules and regulations. All other
Tax-Related Items related to the Stock Units and any Shares delivered in payment
thereof shall be the Employee’s sole responsibility.


(c) To the extent the Company pays any Tax-Related Items that are the Employee’s
responsibility (“Advanced Tax Payments”), the Company shall be entitled to
recover such Advanced Tax Payments from the Employee in any manner that the
Company determines appropriate in its sole discretion. For purposes of the
foregoing, the manner of recovery of the Advanced Tax Payments shall include
(but is not limited to) offsetting the Advanced Tax Payments against any and all
amounts that may be otherwise owed to the Employee by the Company (including
regular salary/wages, bonuses, incentive payments and Shares acquired by the
Employee pursuant to any equity compensation plan that are otherwise held by the
Company for the Employee’s benefit).


6. Consent to Collection, Processing and Transfer of Personal Data. Pursuant to
applicable personal data protection laws, the Company hereby notifies the
Employee of the following in relation to the Employee’s personal data and the
collection, processing and transfer of such data in relation to the Company’s
grant of the Stock Units and the Employee’s participation in the Plan. The
collection, processing and transfer of the Employee’s personal data is necessary
for the Company’s administration of the Plan and the Employee’s participation in
the Plan. The Employee’s denial and/or objection to the collection, processing
and transfer of personal data may affect the Employee’s participation in the
Plan. As such, the Employee voluntarily acknowledges and consents (where
required under applicable law) to the collection, use, processing and transfer
of personal data as described herein.
 
The Company holds certain personal information about the Employee, including the
Employee’s name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, nationality,
job title, any Shares or directorships held in the Company, details of all
options or any other entitlement to Shares awarded, canceled, purchased, vested,
unvested or outstanding in the Employee’s favor, for the purpose of managing and
administering the Plan (“Data”). The Data may be provided by the Employee or
collected, where lawful, from third parties, and the Company will process the
Data for the sole and exclusive purpose of implementing, administering and
managing the Employee’s participation in the Plan. The Data processing will take
place through electronic and non-electronic means according to logics and
procedures strictly correlated to the purposes for which Data are collected and
with confidentiality and security provisions as set forth by applicable laws and
regulations in the Employee’s country of residence. Data processing operations
will be performed minimizing the use of personal and identification data when
such operations are unnecessary for the processing purposes sought. Data will be
accessible within the Company’s organization only by those persons requiring
access for purposes of the implementation, administration and operation of the
Plan and for the Employee’s participation in the Plan.


The Company will transfer Data internally as necessary for the purpose of
implementation, administration and management of the Employee’s participation in
the Plan, and the Company may further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan, including (but not limited to) Bank of America Merrill Lynch. These
recipients may be located in the European Economic Area, or elsewhere




--------------------------------------------------------------------------------




throughout the world, such as the United States. The Employee hereby authorizes
(where required under applicable law) them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for purposes of implementing,
administering and managing the Employee’s participation in the Plan, including
any requisite transfer of such Data as may be required for the administration of
the Plan and/or the subsequent holding of Shares on the Employee’s behalf to a
broker or other third party with whom the Employee may elect to deposit any
Shares acquired pursuant to the Plan.


The Employee may, at any time, exercise their rights provided under applicable
personal data protection laws, which may include the right to (a) obtain
confirmation as to the existence of the Data, (b) verify the content, origin and
accuracy of the Data, (c) request the integration, update, amendment, deletion,
or blockage (for breach of applicable laws) of the Data, and (d) to oppose, for
legal reasons, the collection, processing or transfer of the Data which is not
necessary or required for the implementation, administration and/or operation of
the Plan and the Employee’s participation in the Plan. The Employee may seek to
exercise these rights by contacting the Company's Financial Planning Department.


7. Plan Information. The Employee acknowledges receipt of copies of the Plan and
the Plan prospectus from the Company and agrees to receive shareholder
information, including copies of any annual report, proxy statement and periodic
report, from the investor relations section of the Company's website at
http://www.costco.com. The Employee acknowledges that copies of the Plan, Plan
prospectus, Plan information and shareholder information are also available upon
written or telephonic request to the Financial Planning Department, 999 Lake
Drive, Issaquah, WA 98027. If the Employee has received this or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control.


8. Acknowledgment and Waiver. Employee agrees that:


(a) the Plan is discretionary in nature and may be modified, amended, suspended
or terminated by the Company at any time unless otherwise provided in the Plan
or this Agreement; and that the grant of Stock Units is discretionary and does
not create any contractual or other right to receive future grants of Awards or
other benefits in lieu of Awards, even if Awards have been granted repeatedly in
the past;


(b) the Employee’s participation in the Plan shall not create a right to further
employment with the Company, does not create an employment contract with the
Company, and shall not interfere with the ability of the Company to terminate
the Employee’s employment relationship at any time, with or without cause, and
it is expressly agreed and understood that employment is terminable at the will
of either party, insofar as permitted by law;


(c) the Stock Units and resulting benefits are an extraordinary item that is
outside the scope of the Employee’s employment contract, if any, and are not
part of normal or expected compensation or salary for any purposes, including
for purposes of calculating any severance, resignation, termination, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments insofar as permitted by law;


(d) the future value of the Shares is unknown, may increase or decrease from the
date of grant or vesting of the Stock Unit and cannot be predicted with
certainty. No claim or entitlement to compensation or damages shall arise from
termination of this grant of Stock Units or diminution in value of this grant of
Stock Units resulting from changes in the value of the Company’s stock or the
Employee’s Termination by the Company (for any reason whatsoever and whether or
not in breach of local labor laws) and the Employee irrevocably releases the
Company and its Affiliates from, and agrees not to pursue against the Company,
any such claim that may arise. Further, if any such claim is found by a court or
tribunal of competent jurisdiction to have arisen, then, by accepting this
Agreement, the Employee will be deemed to have irrevocably waived their
entitlement to pursue such claim; and


(e) upon the Employee’s Termination (whether or not such Termination constitutes
a breach of local labor laws), the Employee’s right to receive benefits shall be
only as set forth in this Agreement; his Termination shall be effective at the
date reasonably anticipated by the Company and the Employee that the Employee
will no longer be employed at a level equal to or greater than 21% percent of
his average level of services over the immediately preceding 36 month period.
Employee’s Termination will not be extended by any notice period mandated under
local law (e.g., active employment would not include a period of "garden leave"
or similar period pursuant to local law); and the Company shall have the
exclusive discretion to determine when the Employee is are no longer actively
employed for purposes of this grant of Stock Units.


9. Repatriation and Legal/Tax Compliance Requirements. If the Employee is a
resident of or employed in a country other than the United States, the Employee
agrees, as a condition of the Award, to repatriate all payments




--------------------------------------------------------------------------------




attributable to the Shares and/or cash acquired under the Plan (including, but
not limited to, dividends, dividend equivalents and any proceeds derived from
the sale of the Shares acquired pursuant to this Award) in accordance with local
foreign exchange rules and regulations in the Employee’s country of residence
(and country of employment, if different). In addition, the Employee agrees to
take any and all actions, and consent to any and all actions taken by the
Company, as may be required to allow the Company to comply with local laws,
rules and regulations in the Employee’s country of residence (and country of
employment, if different). Finally, the Employee agrees to take any and all
actions that may be required to comply with the Employee’s personal legal and
tax obligations under local laws, rules and regulations in the Employee’s
country of residence (and country of employment, if different).


10. EU Equal Treatment Framework Directive. If the Employee is a resident of or
employed in a country that is a member of the European Union, the grant of the
Award and this Award Agreement are intended to comply with the age
discrimination provisions of the EU Equal Treatment Framework Directive, as
implemented into local law (the “Age Discrimination Rules”). To the extent that
a court or tribunal or tribunal of competent jurisdiction determines that any
provision of the Award is invalid or unenforceable, in whole or in part, under
the Age Discrimination Rules, the Company, in its sole discretion, shall have
the power and authority to revise or strike such provision to the minimum extent
necessary to render it valid and enforceable to the full extent permitted under
local law.


11. No Public Offering of Securities. Neither the grant of the Stock Units nor
the issuance of the underlying Shares upon vesting of the Stock Units is
intended to be a public offering of securities in the Employee’s country of
residence (and country of employment, if different). The Company has not
submitted any registration statement, prospectus or other filings to the local
securities authorities unless otherwise required to do so under local law.


12. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Stock Units granted to the Employee under
the Plan by electronic means. The Employee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.


13. English Language. The Employee acknowledges and agrees that it is the
Employee’s express intent that the Detail, the Agreement, the Plan and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the Stock Units, be drawn up in English. If the Employee has
received the Detail, the Agreement, the Plan or any other documents related to
the Stock Units translated into a language other than English, and if the
meaning of the translated version is different than the English version, the
English version will control.


14. Addendum. Notwithstanding any provision of this Agreement to the contrary,
the Stock Units shall be subject to any special terms and conditions for the
Employee’s country of residence (and country of employment, if different) as are
forth in the applicable addendum to the Agreement (the “Addendum”). Further, if
the Employee transfers their residency and/or employment to another country
reflected in an Addendum to the Agreement, the special terms and conditions for
such country will apply to the Employee to the extent the Company determines, in
its sole discretion, that the application of such terms and conditions is
necessary or advisable in order to comply with local law or to facilitate the
operation and administration of the Stock Units and the Plan (or the Company may
establish alternative terms and conditions as may be necessary or advisable to
accommodate the Employee’s transfer). Any applicable Addendum shall constitute
part of this Agreement.


15. Additional Requirements. The Company reserves the right to impose other
requirements on the Stock Units, any Shares acquired pursuant to the Stock
Units, and the Employee’s participation in the Plan, to the extent the Company
determines, in its sole discretion, that such other requirements are necessary
or advisable in order to comply with local law or to facilitate the operation
and administration of the Stock Units and the Plan. Such requirements may
include (but are not limited to) requiring the Employee to sign any agreements
or undertakings that may be necessary to accomplish the foregoing.


16. Miscellaneous.


(a) Stock Units shall not be sold, encumbered, pledged or otherwise disposed of,
whether voluntarily or by operation of law. The Company shall not be required to
treat as the owner of Stock Units, or associated benefits hereunder, any
transferee to whom such Stock Units or benefits shall have been so transferred
in violation of this Agreement.


(b) Depending on your country of employment (and country of residence, if
different), you may be subject to insider trading restrictions and/or market
abuse laws, which may affect your ability to acquire or sell Shares or rights to
Shares under the Plan during such times as you are is considered to have “inside
information” regarding the Company (as




--------------------------------------------------------------------------------




defined under local law). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. You are responsible for ensuring
compliance with any applicable restrictions and you should consult your personal
legal advisor for additional information.


(c) You acknowledge that there may be certain foreign asset and/or account
reporting requirements which may affect your ability to acquire or hold Shares
acquired under the Plan or cash received from participating in the Plan
(including from any dividends or dividend equivalent payments) in a brokerage or
bank account outside your country of employment (and country of residence, if
different). You may be required to report such accounts, assets or transactions
to the tax or other authorities. You also may be required to repatriate sale
proceeds or other funds received as a result of your participation in the Plan
to your country of employment (and country of residence, if different) through a
designated bank or broker within a certain time after receipt. You acknowledge
that it is your responsibility to be compliant with such regulations, and you
should consult your personal legal advisor for additional information.


(d) The parties agree to execute such further instruments and to take such
action as may reasonably be necessary to carry out the intent of this Agreement.


(e) Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon delivery to the Employee at the
Employee’s address then on file with the Company.


(f) The Plan and this Agreement constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Company and the Employee with respect
to the subject matter and may not be modified adversely to the Employee’s
interest except by means of a writing signed by the Company and the Employee.
This Agreement is governed by the laws of the State of Washington. In the event
of any conflict between the terms and provisions of the Plan and this Agreement,
the Plan terms and provisions shall govern (subject to section 16(e)).
Capitalized terms used but not defined in this Agreement have the meanings
assigned to them in the Plan. Certain other important terms governing this
contract are contained in the Plan. If issues of interpretation arise under this
Agreement, the judgment of the Administrator shall be final.


(g) To the extent the Company determines that this Agreement is subject to
section 409A, but does not conform with the requirements thereof, the Company
may at its sole discretion amend or replace the Agreement to cause the Agreement
to comply with section 409A.


(h) The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.


17. Recoupment. Notwithstanding any other provision of your Agreement, any
Shares acquired and any amount received with respect to any sale of such Shares
are subject to potential cancellation, recoupment, rescission, payback or other
action in accordance with the terms of the Recoupment Policy as may be amended
from time to time to comply with changes in laws, rules or regulations that are
applicable to such Stock Units and Shares. (The current recoupment policy is
reflected in paragraph 24 of the Company’s Corporate Governance Guidelines,
which can be found on the Investor Relations site.) You agree to the Company’s
enforcement of the Recoupment Policy and any related provision of applicable law
without further consent or action being required by you. Without limitation, you
authorize the Company to issue instructions, on your behalf, to any brokerage
firm and/or third party administrator engaged by the Company to hold your Shares
and other amounts acquired under the Plan to re-convey, transfer or otherwise
return such Shares and/or other amounts to the Company.


PLEASE RETAIN THIS AGREEMENT FOR YOUR RECORDS
Oct. 2015 Rev.


